Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into by and
between 1444 Partners, Ltd., a California limited partnership (“Landlord”) and
Guess ?, Inc., a Delaware corporation (“Tenant”) with reference to the following
facts:

 

1.             Landlord and Tenant entered into that certain Lease dated
July 29, 1992;

 

2.             The Lease was amended by First Amendment to Lease (“First
Amendment”) effective as of July 30, 2008 which modifies the provisions of the
Lease as set forth therein; and

 

3.             Landlord and Tenant desire to further modify the Lease as
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Second Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             The Lease Termination Date set forth in Section 1(a) of the First
Amendment is hereby amended to July 31, 2020.

 

2.             Section 2 of the First Amendment is hereby amended to provide
that the renewal term shall commence on July 30, 2008 and shall end on July 31,
2020 (“Renewal Term”).

 

3.             Section 6 of the First Amendment shall be revised by adding the
parenthetical “(July 31, 2020)” after the words “Renewal Term expiration date”
in line four of said Section.

 

4.             The Lease as modified by the First Amendment and as expressly
modified pursuant to this Second Amendment is hereby affirmed and shall continue
in full force and effect in accordance with the terms thereof.  Any existing or
future reference to the Lease and any document or instrument delivered in
connection with the Lease shall be deemed to be a reference to the Lease as
modified by the First Amendment and as further modified by this Second
Amendment.  To the extent that anything in this Second Amendment is inconsistent
with any provision contained in the First Amendment or the Lease, this Second
Amendment shall be deemed to control.

 

5.             Capitalized terms used herein but not otherwise defined in this
Second Amendment shall have the respective meanings ascribed to them in the
Lease and First Amendment.

 

--------------------------------------------------------------------------------


 

6.             This Second Amendment may be executed in any number of
counterparts, each of which, when taken together, shall constitute the same
instrument.

 

7.             This Second Amendment shall be governed by and construed in
accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Second Amendment as of August 12, 2010.

 

LANDLORD:

 

TENANT:

 

 

 

1444 Partners, Ltd.

 

Guess ?, Inc.

a California limited partnership

 

a Delaware corporation

 

 

 

By:

Alameda Associates, Inc.

 

 

a California corporation

 

By:

/s/ Dennis R. Secor

 

 

 

Name:

Dennis R. Secor

Its:

General Partner

 

Its:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

By:

/s/ Maurice Marciano

 

 

 

Name:

Maurice Marciano

 

 

 

Its:

Chief Executive Officer

 

 

 

 

2

--------------------------------------------------------------------------------

 